DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 Response to Amendment
The Amendment filed on 4/6/2022 has been entered. Claims 1, and 3-9 remain pending in the application. 
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 2/10/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 2/10/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
9. (Currently Amended) The implant injection device according to claim 1, wherein the retaining member comprises a pad carried by a unit, comprising a third bearing surface intended to be in contact with the pushing rod to create an additional retaining force on the pushing rod.

Authorization for this examiner’s amendment was given in an interview with Tatyana Voloshchuk on 5/31/2022.
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations an implant injection device as claimed in claim 1 comprising the retaining member being continuously adjustable to vary manually a displacement speed of the pushing rod under a force applied from the pushing member, an actuation button comprising a first bearing surface configured to be in direct contact with the pushing rod, and a bearing support comprising a second bearing surface configured to be in direct contact with the pushing rod.
Muchhala (U.S. PG publication 20190298512) discloses an implant injection device (figure 3, item 10) comprising an injection needle (item 54), a receiver housing (item 130) for receiving at least one implant (item 20), an injection device comprising a pushing rod (item 60 and 80), a pushing member (compressed gas in reservoir 32), a retaining member (item 160, 164, 166, 90, 140) being continuously adjustable to vary manually a displacement speed of the pushing rod under a force applied from the pushing member (paragraph [0081]), the retaining member comprises an actuation button (figure 9, item 160, 164 and 166) comprising a first bearing surface (item 166), and the retaining member comprises a bearing support (item 90) comprising a second bearing surface (surface of item 90 in contact with item 112). Muchhala does not disclose that the first bearing surface and the second bearing surface are configured to be in direct contact with the pushing rod. Accordingly claim 1 is allowed. 
Dependent claims 3-9 are allowed by virtue of being dependent upon allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783  
                                                                                                                                                                                                      /DEANNA K HALL/Primary Examiner, Art Unit 3783